             Case 1:20-cv-03518-ER Document 32 Filed 06/02/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

NERALAGADDE SUBRAHMANYA
PRASAD,
                                                   Case No. 1:20-cv-03518-ER
        Plaintiff,

v.

SARAH KENDALL, Director of the
Immigrant Investor Program Office, United
States Citizenship and Immigration Services, in
her official capacity, KENNETH T.
CUCCINELLI, Acting Director, United States
Citizenship and Immigration Services, in his
official capacity, CHAD F. WOLF, Acting
Secretary, United States Department of
Homeland Security, in his official capacity,
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, and UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY,

         Defendants.



                     ORDER GRANTING JOINT MOTION TO STAY CASE


        THIS MATTER having come before the Court upon the Joint Motion to Stay Case (the

“Motion”) filed by plaintiff Neralagadde Subrahmanya Prasad (“Plaintiff”) and defendants

Sarah Kendall, Director of the Immigrant Investor Program Office, United States Citizenship and

Immigration Services, in her official capacity, Kenneth T. Cuccinelli, Acting Director, United

States Citizenship and Immigration Services, in his official capacity, Chad F. Wolf, Acting

Secretary, United States Department of Homeland Security, in his official capacity, United States

Citizenship and Immigration Services, and United States Department of Homeland Security

(collectively, “Defendants”); and the Court having reviewed the Motion; and the Court having


37029555_2
             Case 1:20-cv-03518-ER Document 32 Filed 06/02/20 Page 2 of 2



found after due deliberation that the relief requested in the Motion is appropriate; it is hereby

          ORDERED that the Motion is GRANTED as is set forth herein; and it is further

          ORDERED that this case be and is hereby stayed until September 1, 2020; and it is

further

          ORDERED the deadline for Defendants to answer or otherwise respond as to the

Complaint is extended until September 15, 2020; and it is further

          ORDERED that Plaintiff and Defendants shall jointly file a status report on or before

September 1, 2020 in order to apprise the Court of the status of Plaintiff’s Form I-526 Immigrant

Petition by Alien Entrepreneur.
            June 2
Dated: _______________, 2020

                                              _________________________
                                              Edgardo Ramos
                                              United States District Judge




37029555_2                                        2
